Exhibit 10.1

 
EMPLOYMENT AGREEMENT


D3 Technologies Inc., a California corporation ("Corporation"), a wholly owned
subsidiary of LMI AEROSPACE, INC. (“Parent”), a Missouri corporation, and Ryan
P. Bogan ("Employee") hereby agree as follows


1.           Employment.  The Corporation hereby employs Employee, and Employee
accepts employment from the Corporation, upon the terms and conditions
hereinafter set forth.  Any and all employment agreements heretofore entered
into between the Corporation and Employee are hereby terminated and cancelled,
and each of the parties hereto mutually releases and discharges the other from
any and all obligations and liabilities heretofore or now existing under or by
virtue of any such employment agreements, it being the intention of the parties
hereto that this Agreement, effective immediately, shall supersede and be in
lieu of any and all prior employment agreements between them.
 
2.           Term of Employment.  

(A)           The initial term of Employee's employment under this Agreement
shall commence on July 31, 2007 and shall terminate on December 31, 2010;
provided, however, that this Agreement shall be automatically extended for
additional terms of one year each unless not later than October 31 of any year
beginning in 2010, either party has given written notice to the other party of
its or his intention not to extend the term of this Agreement; and provided,
further, that the term of employment may be terminated upon the earlier
occurrence of any of the following events:
 
(1)           Upon the termination of the business or corporate existence of the
Corporation;


(2)           At the Corporation’s option, in the event the Corporation
determines that Employee is not performing the duties required of him hereunder
to the satisfaction of the Corporation;


(3)           Upon the death of the Employee;


(4)           At the Corporation's option, if Employee shall suffer a permanent
disability; (For the purposes of this Agreement, "permanent disability" means
any physical or mental impairment that renders the Employee unable for a period
of six (6) months or more to perform the essential job functions of his
position, even with reasonable accommodation, as determined by a physician
selected by the Corporation.  The Employee acknowledges and agrees that he shall
voluntarily submit to a medical or psychological examination for the purpose of
determining his continued fitness to perform the essential functions of his
position whenever requested to do so by the Corporation.  If the Corporation
elects to terminate the employment relationship on this basis, the Corporation
shall notify the Employee or his representative in writing and the termination
shall become effective on the date that such notification is given;


(5)           At the Corporation's option, upon ten (10) calendar days’ written
notice to Employee, in the event of any breach or default by Employee of any of
the terms of this Agreement or of any of Employee's duties or obligations
hereunder.  In lieu of providing ten (10) calendar days’ advance written notice,
the Corporation, at its sole option, may terminate the Employee’s services
immediately and pay him an amount that is equivalent to ten (10) calendar days
of his salary, less any deductions required by law;


(6)           At the Corporation’s option, without any advance notice, in the
event that the Employee engages in conduct which, in the opinion of the
Corporation, (1) constitutes dishonesty of any kind (including, but not limited
to, any misrepresentation of facts or falsification of records) in Employee’s
relations, interactions or dealings with the Corporation or its customers; (2)
constitutes a felony; (3) potentially may or will expose the Corporation to
public disrepute or disgrace, or potentially may or will cause harm to the
customer relations, operations or business prospects of the Corporation; (4)
constitutes harassment or discrimination towards any person associated with the
Corporation, whether an employee, agent or customer, based upon that person’s
race, color, national origin, sex, age, disability, religion, or other protected
status; (5) reflects disruptive or disorderly conduct, including but not limited
to, acts of violence, fighting, intimidation or threats of violence against any
person associated with the Corporation, whether an employee, agent or customer,
or possessing a weapon while on the Corporation’s premises or while acting on
behalf of the Corporation; (6) is indicative of abusive or illegal drug use
while on the Corporation’s premises or while acting on the Corporation’s behalf;
or (7) constitutes a willful violation of any governmental rules or regulations;
or


(7)           At the Employee’s option, after providing the Corporation with at
least thirty (30) calendar days advance written notice of his intention to
terminate the employment relationship.


If employment is terminated for any of the reasons set forth in subparagraphs
(3) through (7) of this section 2(A), Employee shall be entitled to receive only
the Base Salary (as that term is hereinafter defined) accrued but unpaid as of
the date of the termination and shall be ineligible to receive any additional
compensation or severance pay.  If, on the other hand, employment is terminated
by the Corporation during the term of this Agreement for any reason other than
those set forth in paragraphs (3) through (7) of this section 2(A), subject to
the conditions set forth in paragraphs 2(C) and (D) of this Agreement, the
Corporation shall provide severance pay to Employee in an amount based upon his
length of service with the Corporation.  Specifically, the Corporation shall
provide Employee with six (6) months of Base Salary if he has less than five (5)
years of service with the Corporation as of the date of his termination and with
twelve (12) months of Base Salary if he has five (5) or more years of service
with the Corporation  as of the date of his termination.  Such severance pay
shall be paid in equal monthly installments, unless the Corporation, within its
sole discretion, elects to pay the present value of the severance pay in a lump
sum within thirty (30) calendar days of the termination.


(B)           If employment is terminated in conjunction with a change in the
control of the Corporation or the Parent or in conjunction with the sale of
substantially all of the operating assets of the Corporation or the Parent, the
Corporation will provide Employee with severance pay under the circumstances
specified in subparagraphs (1) and (2) of this paragraph (B), and the conditions
set forth in paragraphs 2(C) and (D) of this Agreement.  For the purposes of
this Agreement, a “change in control” is defined as the sale of substantially
all of the operating assets of the Corporation or the Parent or the acquisition
of more than fifty percent (50%) of the stock of the Corporation or the Parent
by a group of shareholders or an entity which acquires control of the
Corporation or the Parent (a “Purchaser”).


(1)           If the change in control or the sale results in the involuntary
termination of Employee or results in the Employee electing to terminate his
employment for Good Reason (as defined in paragraph 2(E)(2)), the Corporation
shall provide Employee with severance pay in an amount that is equal to two
times his annual Base Salary and shall pay Employee any reasonably anticipated
Performance Bonus for the fiscal year in which he was terminated on a prorated
basis.


(2)           If Employee voluntarily terminates his employment without Good
Reason (as defined in paragraph 2(E)) within ninety (90) days after the change
in control or the sale, the Corporation shall provide Employee with six (6)
months of Base Salary if he has less than five (5) years of service with the
Corporation as of the date of his termination and with twelve (12) months of
Base Salary if he has five (5) or more years of service with the Corporation as
of the date of his termination.


(3)           For purposes of this paragraph 2(B), in the event a change of
control occurs after April 1, 2010, Employee may take up to nine (9) months from
the date of change of control to claim severance pay, as provided in paragraph
2(B)(1) and (2).


(C)           The severance pay provided for in section 2(A) of this Agreement
shall be paid in equal monthly installments, unless the Corporation, within its
sole discretion, elects to pay the present value of the severance pay in a lump
sum within thirty (30) calendar days of the termination.  For purposes of
calculating the present value of the severance pay, the discount rate shall be
the prime rate quoted in the Wall Street Journal on the day the Corporation
elects to pay the present value of the severance pay in a lump sum.


(D)           Notwithstanding anything to the contrary, (i) the amount of
severance pay provided under this Agreement shall not under any circumstances
exceed the limitations set forth in § 280G of the Code, and (ii) the
Corporation’s obligation to pay the severance pay provided for in this section 2
shall be conditioned on Employee’s execution of a written release satisfactory
to the Corporation.


(E)           For the purposes of paragraph 2(B), “Good Reason” shall mean the
occurrence of any of the following events:  (1) a significant reduction of
Employee’s duties, authority or responsibilities relative to Employee’s duties,
authority or responsibilities as in effect immediately prior to such reduction;
(2) the Purchaser requiring Employee to relocate his primary work office to a
facility or location more than fifty (50) miles from Employee’s then-present
location; or (3) the Purchaser refusing to offer full time employment to
Employee on terms comparable to those provided by the Corporation prior to the
acquisition.


3.           Compensation.


(A)           During the period from July 31, 2007 to December 31, 2007, the
Corporation shall compensate Employee for Employee's services rendered hereunder
by paying to Employee a monthly salary (the "Monthly Base Salary") of Fourteen
Thousand, Five Hundred Eighty-Three Dollars and Thirty-Three Cents ($14,583.33),
less any authorized or required payroll deductions.  During the period from
January 1, 2008 to December 31, 2008, the Employee’s annual salary (the “Base
Salary”) shall be One Hundred Eighty-One Thousand, One Hundred and Twenty-five
Dollars ($181,125.00), less any authorized or required payroll
deductions.  During the period from January 1, 2009 to December 31, 2009, the
Employee’s Base Salary shall be One Hundred Eighty-Seven Thousand, Four Hundred
and Sixty-Four Dollars ($187,464), less any authorized or required payroll
deductions.  During the period from January 1, 2010 to December 31, 2010, the
Employee’s Base Salary shall be One Hundred Ninety-Four Thousand and Twenty-Six
Dollars ($194,026), less any authorized or required payroll
deductions.  Thereafter, as long as this Agreement remains in effect, the annual
Base Salary that the Corporation shall pay to the Employee for his services
rendered hereunder will be One Hundred Ninety-Four Thousand and Twenty-Six
Dollars ($194,026) less any authorized or required payroll deductions.  Payment
of this salary will be made in accordance with the payroll policies of the
Corporation in effect from time to time.


(B)           With respect to each complete fiscal year of the Corporation
during which (i) the Employee is employed under the terms of this Agreement as
of the last day of such fiscal year, and (ii) the Corporation's "Annual Income
from Operations" (as that term is hereinafter defined) is more than Three
Million Dollars ($3,000,000.00), the Corporation shall pay to Employee, in
addition to the Base Salary, an annual "Performance Bonus".


(1)  The amount of the 2007 Performance Bonus (if any) shall be calculated in a
manner consistent with the past practice of the Corporation, but awarded in the
sole discretion of the Chief Executive Officer of the Parent, with the consent
of the Compensation Committee and the Board of Directors of the Parent.


(2)  The amount of the 2008 Performance Bonus (if any) and for each year
thereafter shall be equal to Seven Tenths of One Percent (0.7%) of the
Corporation's Annual Income from Operations.


For purposes of the calculation of the Performance Bonus, the Corporation's
"Annual Income from Operations" means the consolidated Income from Operations of
the Corporation and its subsidiaries, for a given fiscal year, as determined by
the firm of independent certified public accountants providing auditing services
to the Corporation, using generally accepted accounting principles consistently
applied, and calculated without regard to (a) federal and state income tax, (b)
any interest expense or other income and expense as they appear on the
Corporation’s annual audited financial statements, (c) any amortization of
intangibles associated with the 2007 purchase of the Corporation by the Parent,
(d) any intercompany corporate charges other than those specifically on behalf
of the Corporation which arise after the purchase by the Parent, and (e) any
income or loss attributable to any other corporation or entity (including the
assets of a corporation or entity that constitute an operating business)
acquired by or merged into the Corporation subsequent to the effective date of
this Agreement.  The Corporation shall pay to Employee any Performance Bonus due
the Employee hereunder not later than fifteen (15) days after the receipt by the
Corporation of its annual audited financial statements, which the Corporation
expects to receive within ninety (90) days after the end of each fiscal year of
the Corporation.


(C)           In addition to the Base salary and Performance Bonus (if any),
Employee shall be entitled to receive such bonus compensation as the Board of
Directors of the Parent may authorize from time to time.


(D)           The Parent retains the right to modify or adjust the manner in
which the Performance Bonus is calculated in the event that the Corporation or
Parent either acquires the assets of another entity, or any portion thereof, or
sells its assets, or any portion thereof, to another entity.


4.           Duties of Employee


(A)           Employee shall serve as President and Chief Executive Officer for
the Corporation or in such other positions as may be determined by the Board of
Directors of the Parent, and Employee shall perform such duties on behalf of the
Corporation and its subsidiaries by such means, at such locations (subject to
paragraph 2(E)(2)), and in such manner as may be specified from time to time by
the officers or Board of Directors of the Parent.


(B)           Employee agrees to abide by and conform to all rules established
by the Corporation applicable to its employees.


(C)           Employee acknowledges that he is being employed as a full-time
employee, and Employee agrees to devote so much of Employee's entire time,
attention and energies to the business of the Corporation as is necessary for
the successful operation of the Corporation and shall endeavor at all times to
improve the business of the Corporation.  Employee shall not accept any business
commitments other than with the Corporation without the advance written consent
of the Corporation’s President.


5.           Expenses.  During the period of Employee's employment, except as
otherwise specifically provided in this Agreement, the Corporation will pay
directly, or reimburse Employee for, all items of reasonable and necessary
business expenses approved in advance by the Corporation if such expenses are
incurred by Employee in the interest of the business of the Corporation.  The
Corporation shall also reimburse Employee for automobile expenses incurred by
Employee in the performance of Employee's duties hereunder.  The amount of such
reimbursement shall be in accordance with the automobile expense reimbursement
policy adopted (and as it may be modified  from time  to time)  by the Parent’s
Board of Directors.  All such expenses paid by Employee will be reimbursed by
the Corporation upon presentation by Employee, from time to time (but not less
than quarterly), of an itemized account of such expenditures in accordance with
the Corporation's policy for verifying such expenditures.


6.           Fringe Benefits
 
(A)           Employee shall be entitled to participate in any health, accident
and life insurance program and other benefits which have been or may be
established by the Corporation on the same basis as other salaried employees of
the Corporation.


(B)           Employee shall be entitled to an annual vacation without loss of
compensation for such period as may be determined by the Board of Directors of
the Parent.


(C)           The Corporation shall furnish to the Employee during the term of
his employment an automobile selected by the Corporation to aid the Employee in
the performance of his duties.  Upon agreement of the Corporation and the
Employee, the Corporation may, in lieu of the automobile, provide the Employee
with a Five Thousand Dollar ($5,000.00) annual automobile allowance.


7.           Covenants of Employee.


(A)           The terms “Confidential Information” and “Trade Secrets” as used
in this Agreement mean any information which derives independent economic value,
actual or potential, from not being generally known to the public or to other
persons who can obtain economic value from its disclosure or use and is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy.  Confidential Information and Trade Secrets include, but are not
limited to:


(i)  
computer programs, software and firmware, system documentation, and data
processing;

(ii)  
marketing, sales, pricing, cost, and budgeting data;

(iii)  
marketing, sales, and service proposals;

(iv)  
business plans and projections;

(v)  
management and recruiting practices;

(vi)  
information regarding the development and performance of processes;

(vii)  
financial and business data relating to the Corporation or the Parent,
including, but not limited to, employee lists, salaries and benefits, personnel
skills, training and abilities, and management;

(viii)  
customer contacts, proposals or agreements;

(ix)  
customer cost and pricing information;

(x)  
financial information; and

(xi)  
customer lists and customer and prospective customer information.



(B)           During the term of Employee’s employment with the Corporation and
for all time thereafter, Employee covenants and agrees that Employee will not in
any manner directly or indirectly, except as required in Employee’s duties to
the Corporation, disclose or divulge to any person, entity, firm or company
whatsoever, or use for Employee’s own benefit or the benefit of any other
person, entity, firm or company, directly or indirectly, any Confidential
Information or Trade Secrets, knowledge, documents, data, or other information,
in whatever form maintained, obtained by, or known to Employee as result of the
employment relationship with Corporation and Parent, the parties hereto
stipulating, as between them that disclosure of the same to or use of the same
by third parties would greatly affect the effective and successful conduct of
the business of the Corporation and the goodwill of the Corporation, and that
any breach of the terms of this subparagraph (B) shall be a material breach of
this Agreement.


(C)           During the term of Employee’s employment with the Corporation and
for a period of one (1) year (the “Covenant Term”) after cessation for whatever
reason of such employment (except as hereinafter provided in subparagraph D of
this paragraph 7), Employee covenants and agrees that Employee will not in any
manner directly or indirectly, either as an employee, employer, lender, owner,
technical assistant, partner, member, agent, principal, broker, advisor,
consultant, manager, shareholder, director, or officer, or in any other
capacity, on Employee’s behalf or on behalf of any person, firm, partnership,
entity or corporation, or by any agent or employee:
 
(i)            call upon, solicit, contact, divert, take away, do business with
or attempt to call upon, solicit, contact, divert, take away or do business with
any customer of the Corporation or any potential customer of the Corporation who
Employee had contacted, solicited or serviced while at Corporation and about
whom Employee has Corporation Trade Secrets or Confidential Information; or
 
(ii)           solicit the services of, interfere with the employment or
business relationship of, or endeavor to employ any employee or independent
contractor of the Corporation who worked as an Executive and/or Engineer at the
Corporation within a period of one (1) year prior to the date of termination of
Employee’s employment with Corporation.
 
(D)           The parties agree that the Covenant Term provided for in the
preceding subparagraph (C) shall be:
 
(i)           reduced to six (6) months in the event all of the operating assets
or all of the common stock of the Corporation or the Parent is sold to any
entity or individuals unaffiliated with the Corporation or the Parent, its
successors or assigns; or
 
(ii)           eliminated if the business currently operated by the Corporation
or the Parent is terminated and the assets of the Corporation or the Parent are
liquidated.
 
(E)           All the covenants of Employee contained in this paragraph 7 shall
be construed as agreements independent of any other provision of this Agreement,
and the existence of any claim or cause of action against the Corporation,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Corporation of these covenants.
 
(F)           It is the intention of the parties to restrict the activities of
Employee under this paragraph 7 only to the extent necessary for the protection
of legitimate business interests of the Corporation and the Parent, and the
parties specifically covenant and agree that should any of the provisions set
forth therein, under any set of circumstances not now foreseen by the parties,
be deemed too broad for such purpose, said provisions will nevertheless be valid
and enforceable to the extent necessary for such protection.
 
8.           Documents.  Upon cessation of Employee’s employment with the
Corporation, for whatever reason, all company property, including, but not
limited to, all documents, records (including without limitation, customer
records), books, notebooks, records, personal notes, list of customers, and all
reproductions, duplicates, contracts and correspondence pertaining to the
Corporation’s customers statements or correspondence, including copies thereof,
relating to the business of the Corporation or the Parent then in Employee’s
possession, whether prepared by Employee or others, will be delivered to and
left with the Corporation, and Employee agrees not to retain copies of the
foregoing documents without the written consent of the Corporation.
 
9.           Remedies.  In the event of the breach by Employee of any of the
terms of this Agreement, notwithstanding anything to the contrary contained in
this Agreement, the Corporation may terminate the employment of Employee in
accordance with the provisions of paragraph 2 of this Agreement.  It is further
agreed that any breach or evasion of any of the terms of this Agreement by
Employee will result in immediate and irreparable injury to the Corporation and
will authorize recourse to injunction and/or specific performance as well as to
other legal or equitable remedies to which the Corporation may be entitled.  In
addition to any other remedies that it may have in law or equity, the
Corporation also may require an accounting and repayment of all profits,
compensation, remuneration or other benefits realized, directly or indirectly,
as a result of such breaches by the Employee or by a competitor’s business
controlled, directly or indirectly, by the Employee.  No remedy conferred by any
of the specific provisions of this Agreement is intended to be exclusive of any
other remedy and each and every remedy given hereunder or now or hereafter
existing at law or in equity by statute or otherwise.  The election of any one
or more remedies by the Corporation or the Parent shall not constitute a waiver
of the right to pursue other available remedies.  Employee expressly agrees to
pay all reasonable costs and attorneys’ fees incurred by the Corporation or the
Parent in order to enforce the Employee’s obligations under this Agreement,
regardless of whether litigation is commenced or prosecuted to a judgment.
 
10.           Severability.  All agreements and covenants contained herein are
severable, and in the event any of them shall be held to be invalid by any court
of competent jurisdiction, this Agreement, subject to subparagraph 7(F) hereof,
shall continue in full force and effect and shall be interpreted as if such
invalid agreements or covenants were not contained herein.
 
11.           Entire Agreement.  This Agreement constitutes the entire agreement
between the Corporation and the Employee with respect to the subject matter
hereof and supersedes all prior proposals, negotiations, representations,
communications, writings, outlines and agreements between the Corporation and
the Employee with respect to the subject matter hereof, whether oral or written,
which shall be of no further force and effect.  No amendments to this Agreement,
except as expressly provided herein to the contrary, may be made except by a
writing signed by both parties.
 
12.           Waiver or Modification.  No waiver or modification of this
Agreement or of any covenant, condition or limitation herein shall be valid
unless in writing and duly executed by the party to be charged therewith, and no
evidence of any waiver or modification shall be offered or received in evidence
in any proceeding or litigation between the parties hereto arising out of or
affecting this Agreement, or the rights or obligations of the parties hereunder,
unless such waiver or modification is in writing, duly executed as aforesaid,
and the parties further agree that the provisions of this Paragraph may not be
waived except as herein set forth.  Failure of a party to exercise or otherwise
act with respect to any of its rights hereunder in the event of a breach of any
of the terms or conditions hereof by the other party shall not be construed as a
waiver of such breach nor prevent the other party from thereafter enforcing
strict compliance with any and all of the terms and conditions hereof.
 
13.           Assignability.  This Agreement may be assigned by the Corporation
to another entity which purchases substantially all of the assets of the
Corporation or the Parent or acquires a majority of the stock of the Corporation
or the Parent.  The services to be performed by Employee hereunder are personal
in nature and, therefore, Employee shall not assign Employee’s rights or
delegate Employee’s obligations under this Agreement, and any attempted or
purported assignment or delegation not herein permitted shall be null and void.
 
14.           Successors.  Subject to the provisions of paragraph 12, this
Agreement shall be binding upon and shall inure to the benefit of the
Corporation and Employee and their respective heirs, executors, administrators,
legal administrators, successors and assigns.
 
15           Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been given if
delivered personally or mailed by certified or registered mail, return receipt
requested, if to the Corporation, to:
 
D3 Technologies Inc.
C/O Ronald S. Saks, President
LMI AEROSPACE, INC.
P.O. Box 900
St. Charles, MO  63302-0900


and, if to Employee, to:


Ryan P. Bogan
10630 Indigo Blossom Lane
San Diego, CA 92121


or to such other address as may be specified by either of the parties in the
manner provided under this paragraph 15.


16.           Construction.  This Agreement shall be deemed for all purposes to
have been made in the State of Missouri and shall be governed by and construed
in accordance with the laws of the State of Missouri, notwithstanding either the
place of execution hereof, nor the performance of any acts in connection
herewith or hereunder in any other jurisdiction.


17.           Venue.  The parties hereto agree that any suit filed arising out
of or in connection with this Agreement shall be brought only in the United
States District Court for the Eastern District of Missouri, unless that court
lacks jurisdiction, in which case such action shall be brought only in the
Circuit Court for St. Louis County, Missouri.


18.           Disclosure of Existence of Agreement.  To preserve the respective
rights under this Agreement, the parties may advise any third party of the
existence of this Agreement and its terms, and each party specifically releases
and agrees to indemnify and hold the other party harmless from any liability for
doing so.


19.           Opportunity to Review.  The parties hereby represent and warrant
that they have had an opportunity to review this Agreement and consult their
respective attorneys about the Agreement, and understand the meaning and effect
of each paragraph of this Agreement.


The parties have executed this Agreement as of July 31, 2007.





 
D3 TECHNOLOGIES INC.
 
(“Corporation”)
         
By:
/s/ Ronald S. Saks
 
Ronald S. Saks
         
/s/ Ryan P. Bogan
 
(“Employee”)

 
 